Citation Nr: 0739187	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-38 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to November 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In an August 2003 statement from the veteran's 
representative, she indicated that the veteran had been seen 
at the Fort Lauderdale Vet Center between 1990 and 1993.   
The procurement of the records of such treatment is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in 
the possession of VA are deemed to be constructively of 
record, they must be obtained.  Id.

Further, the veteran and his wife claim that he was found to 
be disabled by the Social Security Administration (SSA).  It 
appears that the SSA has provided the supporting medical 
records used in their decision but the SSA has not provided 
the VA with the actual SSA decision.  The Court has held that 
VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992). The SSA decision should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Also, the Board notes that the record reflects that the 
veteran has not been provided notice with respect to the 
disability-rating or effective-date element of his claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  
 
2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should obtain a 
copy of all additional records 
pertaining to the veteran's treatment 
for a psychiatric disability at the 
Fort Lauderdale Vet Center from 1990 to 
1993.

4.  The RO or the AMC should obtain 
from the SSA a copy of their decision 
regarding the veteran's claim for SSA 
disability benefits.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.	Then, the RO or the AMC should 
readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



